Citation Nr: 1146372	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for cervical spine disability.  

4.  Entitlement to service connection for postoperative chondromalacia and osteoarthritis of the left knee.  

5.  Entitlement to service connection for a right knee disability, claimed as secondary to the left knee disability.  

6.  Entitlement to service connection for a skin disorder of both feet, to include as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1986 to October 1986; on active duty in the Army National Guard from October 1991 to April 1992, and from May 1992 to September 1992; and on active duty in the Army from October 2003 to April 2005. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (RO) Regional Office (RO). 

A personal hearing was held before the undersigned Acting Veterans Law Judge in December 2009.  At that hearing, he submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2011).

The issues of service connection for bilateral hearing loss, cervical spine disability, left knee disability, right knee disability, and a skin disorder of both feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 
FINDING OF FACT

The Veteran had combat service in Iraq from March 2004 to April 2005, received the Combat Action Badge, his claimed stressor is related to his combat experience, and a VA psychiatrist diagnosed the Veteran with PTSD due to these combat experiences. 


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disorder on a direct basis, there must be: (1) evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365. 

According to 38 C.F.R. § 3.304(f) (2011), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

For reasons detailed below, the Board finds that service connection may be established for PTSD under the old regulation.

After reviewing the evidence and medical opinions of record, and resolving the doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 

In the instant case the Veteran has alleged that he has developed PTSD as a result of his combat experience while serving in Iraq. 

The Board has first considered the question of whether the Veteran has a confirmed diagnosis of PTSD.  In this regard, the Board observes that this diagnosis is clearly indicated in the VA medical records.  A November 2008 VA mental health clinic medical management note signed by a VA physician and acknowledged by a VA psychiatrist diagnosed the Veteran with questionable PTSD due to his combat experience in Iraq.  Subsequently, a VA January 2009 follow up by another VA psychiatrist diagnosed PTSD due to his combat experience in Iraq.  

It is clear from the record that the Veteran engaged in combat for purposes of 38 C.F.R. § 3.304.  The evidence of record shows that he was awarded the Combat Action Badge for actively engaging or being engaged by the enemy in Iraq from March 2004 to April 2005.  The Veteran has reported that he was attacked by enemy mortar rounds.  There is no clear and convincing evidence to the contrary and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, therefore the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor. 

Because there have been a medical diagnosis of PTSD related to the Veteran's combat experiences, the Board concludes that the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board concludes that service connection for PTSD is warranted.  Moreover, the Board recognizes that during the course of the appeal, other psychological disorders were identified as the possible cause for the Veteran's symptoms.  PTSD has finally being diagnosed as the source of the Veteran's symptoms.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events. The chronic mental disability resulting from the in-service stressful events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

The remaining claims require further development before being decided on appeal.  And although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection.  The United States Court of Veterans Appeals (Court) has held that the duty to assist the veteran in obtaining and developing available facts and evidence includes obtaining a thorough and contemporaneous medical examination that considers the prior medical treatment records.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as the result of combat noise exposure during his period of active service from October 2003 to April 2005.  The audiograms of record including those dated in March 2003, March 2006, March 2007, and July 2008 do not show a bilateral hearing impairment for VA purposes with respect to auditory thresholds.  See 38 C.F.R. § 3.385 (2008) (providing that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent).  No speech audiometry, however, was conducted in connection with the audiological tests.  As the Board recognizes that the Veteran had combat noise exposure in service, the Board finds that it is necessary to afford the Veteran a VA audiological examination that provides the information required to evaluate whether the Veteran has a current bilateral hearing impairment for VA purpose, and if so, whether such impairment is etiologically due to the in-service noise exposure. 

Cervical Spine Disorder

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

The Veteran underwent cervical spine surgery in May 1999.  He contends that his pre-existing disability was aggravated during his last period of service from October 2003 to April 2005.  At his hearing he testified that he would submit the medical records of a physician who told him that this condition was aggravated by that period of service, however, he did not submit this evidence.  At the hearing the Veteran testified that he experienced neck problems in service and continued to experience such symptoms after service.  The Board will afford the Veteran a VA examination with nexus opinion.  

Left Knee Disorder and Right Knee Disorder

In January 1996 a left knee arthroscopy was performed.  The Veteran contends that his pre-existing left knee disability was aggravated during his last period of service from October 2003 to April 2005.  In a report from W.F.H. Jr., M.D., dated in February 2009, the physician stated that he did not believe that any activity in service would have caused the Veteran's left knee symptoms, unless he had a specific in-service injury, but that in-service training and activities "could have" exacerbated the symptoms.  Saying a condition "could" be related to the Veteran's military service is tantamount to saying it just as well "could not" be related to his service, so, because of this equivocality, is also an insufficient basis to grant service connection.  See generally Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The opinion is couched in speculative terms.  Therefore, the Board will afford the Veteran a VA examination for purposes of obtaining an opinion that addresses the probability that the left knee disorder underwent an increase in severity in service.  

The Veteran requests service connection for a right knee disability claiming that the condition was caused or aggravated by his left knee disability.  His appeal for service connection for a right knee disability is inextricably intertwined with his left knee claim, inasmuch as a grant of service connection for the left knee disability could affect the outcome of the right knee claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. Derwinski, 1 Vet. App. 180 (1991).  And therefore, further consideration of this claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  

Skin Disorder

The Veteran contends that he is entitled to service connection for a skin condition of the feet as he first manifested the condition during his last period of service in October 2003 to April 2005 but self treated it in service.  In an October 2008 VA examination, dry skin on the soles of the Veteran's feet was diagnosed.  In addition, the Board notes the Veteran's service in the Persian Gulf region.  Therefore, the Board finds that the Veteran should be afforded an examination and a medical opinion should be obtained on the etiology of any skin condition of the feet.  Besides entitlement to direct service connection for this condition, entitlement to presumptive service connection due to an undiagnosed illness must also be considered.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (the Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the information necessary to acquire the complete medical treatment records regarding his bilateral hearing loss, cervical spine, knees, and skin condition of the feet, not currently of record.  

Advise the Veteran of the evidence necessary to establish service connection for a disability secondary to a service-connected disability.  

Advise the Veteran that he should submit the written opinions of any physicians who have told him that his cervical spine disability was aggravated during his last period of service from October 2003 to April 2005.  The records submitted heretofore do not convey this opinion.

2.  Schedule the Veteran for a VA audiological examination to determine the nature of his bilateral hearing loss, and to provide an opinion as to its possible relationship to service.  The claims file should be reviewed by the examiner, and the examination report should reflect that a review was done. 

If the Veteran is found to have a hearing impairment for VA purposes in the right ear and/or the left ear, then the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any bilateral hearing loss is related to an incident of the Veteran's military service, including combat noise exposure.  The examiner should specifically comment on the impact, if any, of the Veteran's in-service combat noise exposure on his hearing loss disability.  If the examiner finds that failure to show hearing loss in service precludes a finding that those disabilities originated in service, such should be stated. 

3.  Schedule the Veteran for an appropriate examination to determine the nature of his cervical spine disorder and left knee disorder, and to provide an opinion as to their possible relationship to service, and whether any right knee disorder is related to the left knee disorder.  The claims file should be reviewed by the examiner, and the examination report should reflect that a review was done. 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing cervical spine disorder and left knee disorder underwent an increase in severity during the period of service from October 2003 to April 2005 (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  The examiner must consider the Veteran's contention that he experienced symptoms in his neck from hitting his head while working on a weapons systems and from wearing Kevlar and continues to experience such symptoms.  The examiner must address the February 2009 medical opinion provided by Dr. C.R. and consider the Veteran's contention that he experienced knee symptoms in service.  

If yes, is the increase in severity of the cervical spine disorder and left knee disorder clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorders?

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disorder is caused or aggravated (chronic worsening) by his left knee disorder, and, if so, what level of disability is attributable to such aggravation.  The examiner must consider the Veteran's contention that overcompensation/overuse on account of the disabling left knee caused a disability of the right knee.  

The examiner must provide a supporting rationale for all opinions expressed.  If the physician feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the physician does not have the needed knowledge or training). 

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any skin condition of the feet present.  Any indicated studies should be performed.  The claims folder must be provided to and reviewed by the examiner.  The examiner should identify any objective indications of the claimed disability, and should indicate whether the claimed symptoms are due to a known clinical diagnosis.  If they are attributed to a known clinical diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder was present during the Veteran's active military service from October 2003 to April 2005.  The examiner must consider the Veteran's contention that he experienced dry cracked skin during service.  

The rationale for all opinions expressed must also be provided.  If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the physician does not have the needed knowledge or training. 

5.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


